Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 21, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua et al. (US 2009/0251594, hereinafter Hua).
Re claim 1, Hua discloses, a method of processing one or more frames, the method comprising: determining a region of interest (304) in a first frame of a sequence of frames (fig 3, par [0029], the video's frames 302 are individually cropped using a cropping area with a same aspect ratio as the target device's display 308. Respective video frames are cropped 304 based on saliency determinations for the respective video frames (e.g., the most likely salient area of an individual video frame) , the region of 5interest in the first frame including an object having a size in the first frame (par [0029]); cropping a portion of a second frame of the sequence of frames (par [0029], the video's frames 302 are individually cropped using a cropping area with a same aspect ratio as the target device's display 308), the second frame occurring after the first frame in the sequence of frames; and scaling the portion of the second frame based on the size of the object in the first frame (par [0029], Respective video frames are cropped 304 based on saliency determinations for the respective video frames (e.g., the most likely salient area of an individual video frame; where the action may be occurring that is likely of most interest to a viewer). Cropped video frames 304, which have the same aspect ratio as the target device's display 308, are resized isotropically (e.g., scaled down while maintaining the same aspect ratio) to match a size of the display 308 on the target device 306 (e.g., a mobile phone)).
Re claim 20, Hua discloses the limitations of claim 1 including further comprising: detecting and tracking the object in one or more frames of the sequence of frames (pars [0020]-[0024]).
Claims 21 and 40 are rejected for the reasons stated in claims 1 and 20, respectively. The apparatus as claimed would have anticipated by the method of Hua.
Re claim 41, Hua discloses the limitations of claim 21 including wherein the apparatus comprises a mobile device with a camera for capturing the at least one frame (par [0029]).
Re claim 42, Hua discloses the limitations of claim 21 including further comprising a display for displaying one or more images (par [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 1 above, and further in view of Tsubusaki (US 2017/0272661, hereinafter Tsubusaki).
Re claim 2, Hua discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Tsubusaki as follows: receiving user input corresponding to a selection of the object in the first frame (par [0078]); and determining the region of interest in the first frame based on the received user input (par [0078]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine receiving user input corresponding to a selection of the object in the first frame; and determining the region of interest in the first frame based on the received user input of Tsubusaki with the method of Hua in order to allow a user to select a specific desired region/object to zoom.
Re claim 3, the combination of Hua and Tsubusaki discloses the limitations of claim 2 including wherein the user input includes a touch input provided using 15a touch interface of a device (Tsubusaki par [0078]).
Claims 22 and 23 are rejected for the reasons stated in claims 2 and 3, respectively. The apparatus as claimed would have been obvious and expected by the method of Hua and Tsubusaki.

Claim(s) 4, 5, 19, 24, 25, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 1 above, and further in view of Zhang et al. (WO 2020/047745, hereinafter Zhang)
Re claim 4, Hua discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Zhang as follows: determining a point of an object region determined for the object in the second frame; and cropping and scaling the portion of the second frame with the point of the object region in 20a center of the cropped and scaled portion (fig 4, As shown in FIG. 4, the target object 23 is larger in the image 21 and smaller in the image 22. In order to enlarge the target object 23 in the image 22 to a preset size, the control device may include in the image 22 The area of the target object 23, such as the area 40, is cropped, and the cropped area 40 is enlarged, so that the size of the target object 23 in the shooting screen is a preset size, and the target object 23 is maintained in the preset size of the shooting screen. Set the position, for example, to hold the target object 23 at the center of the shooting screen).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine determining a point of an object region determined for the object in the second frame; and cropping and scaling the portion of the second frame with the point of the object region in 20a center of the cropped and scaled portion of Zhang with the method of Hua in order to maintain a subject/object of interest in the center of a frame ensuring that the subject/object is captured.
Re claim 5, the combination of Hua and Zhang discloses the limitations of claim 4 including wherein the point of the object region is a center point of the object region (Zhang fig 4, As shown in FIG. 4, the target object 23 is larger in the image 21 and smaller in the image 22. In order to enlarge the target object 23 in the image 22 to a preset size, the control device may include in the image 22 The area of the target object 23, such as the area 40, is cropped, and the cropped area 40 is enlarged, so that the size of the target object 23 in the shooting screen is a preset size, and the target object 23 is maintained in the preset size of the shooting screen. Set the position, for example, to hold the target object 23 at the center of the shooting screen).
Re claim 19, the combination of Hua and Zhang discloses the limitations of claim 4 including wherein the cropping and scaling of the portion of the second frame maintains the object in a center of the second frame (Zhang fig 4, As shown in FIG. 4, the target object 23 is larger in the image 21 and smaller in the image 22. In order to enlarge the target object 23 in the image 22 to a preset size, the control device may include in the image 22 The area of the target object 23, such as the area 40, is cropped, and the cropped area 40 is enlarged, so that the size of the target object 23 in the shooting screen is a preset size, and the target object 23 is maintained in the preset size of the shooting screen. Set the position, for example, to hold the target object 23 at the center of the shooting screen).
Claims 24, 25, and 39 are rejected for the reasons stated in claims 4, 5, and 19, respectively. The apparatus as claimed would have been obvious and expected by the method of Hua and Zhang.

Claim(s) 6-10 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 1 above, and further in view of Pylvanainen et al. (US 2014/0240553, hereinafter Pylvanainen).
Re claim 6, Hua discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Pylvanainen as follows: wherein scaling the portion of the second frame based on the size of the object in the first frame causes the object in the second frame to have a same size as the object in the first frame (par [0046]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein scaling the portion of the second frame based on the size of the object in the first frame causes the object in the second frame to have a same size as the object in the first frame of Pylvanainen with the method of Hua in order to maintain a  suitable size for a viewing a captured subject/object of interest.
Re claim 7, Hua discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Pylvanainen as follows: determining a first length associated with the object in the first frame; determining a second length associated with the object in the second frame; determining a scaling factor based on a comparison between the first length and the second 5length; and scaling the portion of the second frame based on the scaling factor (pars [0045]-[0046]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine determining a first length associated with the object in the first frame; determining a second length associated with the object in the second frame; determining a scaling factor based on a comparison between the first length and the second 5length; and scaling the portion of the second frame based on the scaling factor of Pylvanainen with the method of Hua in order to maintain a  suitable size for a viewing a captured subject/object of interest.
Re claim 8, the combination of Hua and Pylvanainen discloses the limitations of claim 7 including wherein the first length is a length of a first object region determined for the object in the first frame, and wherein the second length is a length of a second 10object region determined for the object in the second frame (Pylvanainen pars [0045]-[0046]).
Re claim 9, the combination of Hua and Pylvanainen discloses the limitations of claim 8 including wherein the first object region is a first bounding box and the first length is a diagonal length of the first bounding box, and wherein the second object region is a second bounding box and the second length is a diagonal length of the second bounding box (Pylvanainen pars [0045]-[0046], fig 5).
Re claim 10, the combination of Hua and Pylvanainen discloses the limitations of claim 8 including wherein scaling the portion of the second frame based on the scaling factor causes the second object region in the cropped and scaled portion to have a same size as the first object region in the first frame (Pylvanainen pars [0045]-[0046], fig 5).
Claims 26, 27, 28, 29, and 30 are rejected for the reasons stated in claims 6, 7, 8, 9, and 10, respectively. The apparatus as claimed would have been obvious and expected by the method of Hua and Pylvanainen.

Allowable Subject Matter
Claims 11-18 and 31-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696